Case 4:19-cv-00402-ALM Document 60-8 Filed 10/01/19 Page 1 of 10 PageID #: 918




                        Exhibit 8
Case 4:19-cv-00402-ALM Document 60-8 Filed 10/01/19 Page 2 of 10 PageID #: 919




              Individual Contributions Arranged By Type, Giver, Then Recipient

             Contributions to All Other Political Committees Except Joint Fundraising
             Committees
              Contributor Name City               State ZIP Code Employer Occupation Committee Name Transaction Date Amount Image Number
                                                                                                  BERA AMERISH
                                                                      NOT          NOT
              AGARWAL, JITEN         HOUSTON TX           77077                                   VIA BERA FOR            03/06/2014        500.00    14941205310
                                                                      LISTED       LISTED
                                                                                                  CONGRESS
                                                                                                  KRISHNAMOORTHI
                                                                      SELF     BUSINESS           S. RAJA VIA
              AGARWAL, JITEN         HOUSTON TX           77077                                                   09/16/2016                250.00 201610159032666208
                                                                      EMPLOYED OWNER              FRIENDS OF RAJA
                                                                                                  FOR CONGRESS
                                                                                                  OLSON PETER G.
              AGARWAL, JITEN                                                       SELF           VIA OLSON FOR
                                     HOUSTON TX           77077       EXPEDIEN                                            08/14/2018       2700.00 201810159124835008
              MR.                                                                  EMPLOYER       CONGRESS
                                                                                                  COMMITTEE
                                                                                                  CLINTON HILLARY
                                                                                                  RODHAM /
              AGARWAL,                                                         BUSINESS           TIMOTHY MICHAEL
                                     HOUSTON TX           77077       EXPEDIEN                                    02/25/2008                250.00    28931434839
              JITENDRA K                                                       OWNER              KAINE VIA
                                                                                                  HILLARY CLINTON
                                                                                                  FOR PRESIDENT

                                                                                          Total Contributions: 3700.00



             Joint Fundraising Contributions
             These are contributions to committees who are raising funds to be distributed to other committees. The breakdown of these
             contributions to their final recipients may appear below

              Contributor Name City               State ZIP Code Employer              Occupation Committee Name Transaction Date Amount                 Image Number
                                                                      KARYA
              AGARWAL, JITEN         HOUSTON TX           77024       PROPERTY   OWNER                TEAM RYAN               11/10/2017     5000.00 201801189090439459
                                                                      MANAGEMENT
                                                                                                      CULBERSON
              AGARWAL, JITEN         HOUSTON TX           77077       EXPEDIEN         CEO            VICTORY                 08/27/2018     5000.00 201810159124802699
                                                                                                      COMMITTEE

                                                                                       Total Joint Fundraising: 10000.00



             Recipient of Joint Fundraiser Contributions
             These are the Final Recipients of Joint Fundraising Contributions

              Contributor Name City               State ZIP Code Employer              Occupation Committee Name Transaction Date Amount                 Image Number
                                                                      KARYA                           RYAN PAUL D
              AGARWAL, JITEN         HOUSTON TX           77024       PROPERTY   OWNER                VIA RYAN FOR            11/10/2017     2300.00 201801189090442737
                                                                      MANAGEMENT                      CONGRESS INC.
                                                                      KARYA                           RYAN PAUL D.
              AGARWAL, JITEN         HOUSTON TX           77024       PROPERTY   OWNER                VIA RYAN FOR            11/10/2017     2700.00 201801189090442737
                                                                      MANAGEMENT                      CONGRESS INC.
                                                                                                      HARRIS COUNTY
                                                                                                      REPUBLICAN
              AGARWAL, JITEN         HOUSTON TX           77077       EXPEDIEN         CEO                                    09/28/2018     2300.00 201810259133305778
                                                                                                      PARTY FEDERAL
                                                                                                      COMMITTEE
                                                                                                      CULBERSON
                                                                                                      JOHN VIA
              AGARWAL, JITEN         HOUSTON TX           77077       EXPEDIEN         CEO                                    08/27/2018     2700.00 201810259130952846
                                                                                                      CULBERSON FOR
                                                                                                      CONGRESS

                                                                                                   Recipient Total: 10000.00


                                                        TRY A: NEW QUERY RETURN TO: FEC HOME PAGE


            Generated Fri May 31 11:13:48 2019


          Federal Election Commission, 999 E Street, NW, Washington, DC 20463 (800) 424-9530 In Washington (202) 694-1100
          For the hearing impaired, TTY (202) 219-3336 Send comments and suggestions about this site to: webmaster@fec.gov.
Case 4:19-cv-00402-ALM
            -          Document 60-8 Filed 10/01/19 Page 3 of 10 PageID #: 920
Case 4:19-cv-00402-ALM Document 60-8 Filed 10/01/19 Page 4 of 10 PageID #: 921
Case 4:19-cv-00402-ALM
  Case  4:19-          Document 60-8 Filed 10/01/19 Page 5 of 10 PageID #: 922
Case 4:19-cv-00402-ALM
  Case  4:19-          Document 60-8 Filed 10/01/19 Page 6 of 10 PageID #: 923
Case 4:19-cv-00402-ALM
  Case  4:19-          Document 60-8 Filed 10/01/19 Page 7 of 10 PageID #: 924
Case 4:19-cv-00402-ALM
  Case  4:19-          Document 60-8 Filed 10/01/19 Page 8 of 10 PageID #: 925
Case 4:19-cv-00402-ALM
  Case  4:19-          Document 60-8 Filed 10/01/19 Page 9 of 10 PageID #: 926
Case 4:19-cv-00402-ALM
  Case  4:19-          Document 60-8 Filed 10/01/19 Page 10 of 10 PageID #: 927
